—Judgment, Supreme Court, New York County (Frederic S. Berman, J., at hearing; Joan Sudolnik, J., at trial and sentence), rendered June 26, 1992, convicting defendant, after a jury trial, of robbery in the third degree and sentencing him to a term of 2Vz to 5 years imprisonment, to be served consecutively to a previously imposed sentence, unanimously affirmed.
A defendant’s right to be present at sidebar discussions *167during jury voir dire, whether the subject concerns specific bias (People v Sloan, 79 NY2d 386) or general bias (People v Antommarchi, 80 NY2d 247), is applied only prospectively from the date of the decision in Antommarchi—October 27, 1992 (People v Sprowal, 84 NY2d 113). Since the voir dire in this case preceded that date, defendant’s absence at the sidebar conferences cannot be a basis for reversing the judgment. Nor do we perceive an abuse of discretion in making the sentence consecutive to a previously imposed but as yet unserved sentence. Concur—Ellerin, J. P., Ross, Asch, Rubin and Williams, JJ.